ACCEPTED
                                                                                        04-15-00074-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                   11/2/2015 9:03:24 AM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK


                          CAUSE NO. 04-15-00074-CV

                                                    FILED IN
                                             4th COURT OF APPEALS
        IN THE COURT OF APPEALS FOR THE FOURTHSANCOURT
                                                   ANTONIO, TEXAS
       OF APPEALS DISTRICT OF TEXAS, SAN ANTONIO,  TEXAS
                                             11/2/2015 9:03:24 AM
                                               KEITH E. HOTTLE
                                                     Clerk


                                STACEY SCOTT,
                                     Appellant

                                        vs.


     LARRY FURROW AND KELLER WILLIAMS LEGACY GROUP,
                                     Appellees

                ON APPEAL FROM THE 25™ JUDICIAL
          DISTRICT COURT OF GUADALUPE COUNTY, TEXAS
                           CAUSE NO. 13-1125-CV-A



                UNOPPOSED MOTION FOR EXTENSION OF
                  TIME TO FILE BRIEF OF APPELLEES



TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS OF
THE STATE OF TEXAS, SAN ANTONIO, TEXAS:

      NOW COME LARRY FURROW and KELLER WILLIAMS LEGACY

GROUP, Appellees in this cause, and file this their Unopposed Motion for Extension


of Time to File Brief; and in support thereof would respectfully show this Honorable


Court as follows: .
                                             I.



       Appellee's Brief is currently due on November 2, 2015. Appellant was


previously granted several unopposed extensions in which to file her brief. This is the


first request for an extension of the deadline for filing Appellees' Brief herein.


                                             II.


       In addition to the undersigned counsel's normally heavy trial and appellate


workload, counsel is involved in complex litigation pending in Cause No. 5-15-CV-


0284-RP in the Western District of Texas styled Nvision Biomedical Technologies,

LLC vs. JALEX Medical, LLC


                                            III.


       By reason of the foregoing, Appellees respectfully request of this Honorable

Court a 21-day extension until Monday, November 23, 2015 in which to file the Brief


ofAppellees in this matter. This extension of time will not work a hardship upon any

party, and will facilitate the presentation of briefs sufficient to apprise the Court of the


pertinent facts and law governing the issues at bar and to assist this Honorable Court


in a correct and complete resolution thereof.


                                            IV.


       Pursuant to Rule 10.1(a)(5), Tex. R. App. P., the undersigned counsel for


Appellees has conferred with Mr. Frederick Junldn, counsel for Appellant, who stated
that he is not opposed to this motion.




       This extension is not sought for delay only, but so that justice may be done.

                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellees respectfully pray that

this Unopposed Motion for Extension to Time to File Brief be granted; and for such


other and further relief, at law or in equity, to which Appellees might show themselves


justly entitled.


                                          Respectfully submitted,

                                          THORNTON, BIECHLIN, SEGRATO,
                                           REYNOLDS & GUERRA, L.C.
                                          100 N.E. Loop 410, Suite 500
                                          San Antonio, TX 78216
                                          Telephone: 210/342-5555; 210/525-0666 fax

                                          By: sA^auehan E. Waters
                                          Vaughan E. Waters
                                          State Bar No. 20916700
                                          ATTORNEYS FOR APPELLEES
                         CERTIFICATE OF SERVICE

      A true and correct copy of the above and foregoing instrument has been
forwarded to the undersigned party on the 2nd day of November, 2015.

      Via e-service

      Mr. Frederick Junldn
      Andrews Kurth LLP
      600 Travis St, Suite 4200
      Houston'/TX 77002

      Attorneys for Appellant.




                                     sA^aughan E. Waters
                                     Vaughan E. Waters